Citation Nr: 1702197	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-36 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gall bladder condition.

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

5.  Entitlement to an initial increased disability evaluation for peripheral neuropathy, right upper extremity, rated as 20 percent disabling prior to November 18, 2013; 40 percent disabling from November 18, 2013 to July 7, 2016, and 10 percent thereafter.  

6.  Entitlement to an initial increased disability evaluation for peripheral neuropathy, left upper extremity, rated as 20 percent disabling prior to November 18, 2013, 30 percent disabling from November 18, 2013 to July 7, 2016, and 10 percent thereafter.  

7.  Entitlement to an initial increased disability evaluation for peripheral neuropathy, right lower extremity (posterior tibial, musculocutaneous, anterior tibial, and internal popliteal nerve), rated as 10 percent disabling prior to November 18, 2013, as 20 percent disabling from November 18, 2013 to July 7, 2016, and as noncompensable thereafter.  

8.  Entitlement to an initial increased disability evaluation for peripheral neuropathy, left lower extremity (anterior, crural, and internal saphenous nerve involvement), rated as 20 percent disabling prior to July 7, 2016, and as noncompensable thereafter.  

9.  Entitlement an initial increased separate evaluation for peripheral neuropathy, right lower extremity (anterior, crural, and internal saphenous nerve involvement) rated as 20 percent disabling from November 18, 2013 to July 7, 2016, and as noncompensable thereafter. 

10.  Entitlement to an initial increased separate evaluation for peripheral neuropathy, left lower extremity (posterior tibial nerve involvement), rated as 10 percent disabling, from July 7, 2016.

11.  Entitlement to an initial separate evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity (posterior tibial nerve involvement) from July 7, 2016.

12.  Entitlement to an initial separate compensable evaluation for peripheral neuropathy, left lower extremity (obturator nerve involvement) from November 18, 2013.

13.  Entitlement to an initial separate compensable evaluation for peripheral neuropathy, right lower extremity (obturator nerve involvement) from November 18, 2013.

14.  Entitlement to an initial separate evaluation in excess of 20 percent for peripheral neuropathy, left lower extremity (posterior tibial, musculocutaneous, anterior tibial, and internal popliteal nerve involvement) from November 18, 2013 to July 7, 2016, and a compensable evaluation thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1959 to April 1977. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The matter was previously before the Board in February 2016, at which time it was remanded for further development.  Following the requested development, the Appeals Management Center (AMC), acting on behalf of the RO, in an August 2016 rating determination, reevaluated the Veteran's peripheral neuropathy conditions of the left and right upper and lower extremities, resulting in different disability evaluations being assigned over the appeal period.  As a result of the AMC's actions the Board has listed the issues as such on the title page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.  The Veteran will be notified if further action is required on his part.  


REMAND

As it relates to all issues, the Board, in the prior remand, noted that in October 2014, the Veteran supplied a DD Form 21-4142 to the VA, listing several medical providers, including Integris Grove Hospital, as providers that had relevant medical records.  The Board observed that records were obtained from the other listed sources; however, the Veteran's claims file indicated a non-response from Integris Grove Hospital in November and December 2014.  The Board observed that the Veteran's file contained no record of any effort to inform the Veteran that the records were not obtained, and he was not provided with the opportunity to submit additional information for a follow up request.  38 C.F.R. § 3.159(e).

The Board requested that the RO contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by the Veteran's foot doctor, Dr. R., and records from Integris Grove Hospital.  The Board indicated that the RO had to request that the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who had treated or examined him for his conditions.  It noted that an attempt had to be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which had not been previously secured.  The Board indicated that the attempts to obtain this information as well as any negative response, were to be documented in the claims folder.  If the record was unavailable, the Veteran was to be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  

In conjunction with the remand, VA, in an April 2016 letter to the Veteran, noted that on his application, the Veteran indicated that he had received treatment from Integris Grove Hospital and Dr. R.  VA requested that the Veteran complete and return the enclosed VA Form 21-4142, Authorization to Disclose Information to the VA and VA Form 21-4142a, General Release for Medical Provider Information to VA, so that they could obtain treatment records on his behalf.  VA noted that the Veteran might want to obtain and send the records himself, if possible.  VA requested that the Veteran complete both of the attached forms in order for them to assist with obtaining his records.

Later that month, the Veteran submitted the second half of the 21-4142 form containing his written authorization to obtain copies of treatment records.  

In May 2016, VA sent a letter to the Veteran indicating that the VA Form 21-4142 he had submitted in April 2016 was incomplete.  It noted that the Veteran did not return the VA Form 21-4142a with it.  It indicated that this form identified the providers the Veteran would like VA to request records from.  It requested that the Veteran complete and return the enclosed VA Form 21-4142a if there were any outstanding private medical records the Veteran would like VA to request.  

The Veteran did not respond to the letter.  While it appears that treatment records  from Dr. R. were added to the record in July 2016, the Board is unsure of the source of these records or if they constitute a complete accounting of all treatment records from Dr. R.  The Board further notes that there still do not appear to have been any treatment records received from Integris Grove Hospital.  Given the confusion as to what needed to be submitted in order to attempt to obtain these records, with the Veteran having submitted written authorizations to obtain the VA-identified records of Integris Grove Hospital and Dr. R., in April 2016, the Board is of the opinion that the Veteran should be given an additional opportunity to submit written authorizations, with the Veteran specifying the specific address and dates of treatment at the Integris Grove Hospital facility and through Dr. R., so that these records may be obtained and associated with the Veteran's file.  

As it relates to the Veteran's claim for service connection for PTSD, the Board notes that while the Veteran was afforded a VA psychiatric examination in March 2015, which resulted in no diagnosis of PTSD, additional treatment records added to the record, dated subsequent to the VA examination, contain diagnoses of PTSD.  The Board notes that the Veteran is in receipt of the Combat Action Ribbon.  The Board further observes that treatment records associated with the file indicate that the Veteran has stress and anxiety as a result of his physical ailments.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, at 448 (1995).  As such, an additional VA examination is warranted.

As it relates to the claim of service connection for a right knee disorder, the Board notes that the Veteran has been diagnosed as having arthritis of the knee.  The Veteran has indicated his belief that his current right knee condition had its onset in service or in the alternative is caused or aggravated by his service-connected peripheral neuropathy of the lower extremities.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any current knee disorders and their relationship, if any, to his period of service and/or his service-connected peripheral neuropathy.  As noted above, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  As such, a VA examination is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any treatment records from Dr. R. or Integris Grove Hospital.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment from the providers who have treated or examined him for his conditions.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information as well as any negative response, should be documented in the claims folder.  If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).  The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The entire record should be made be available for review by the examiner in conjunction with the examination.  The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has PTSD related to his period of service.  If a diagnosis of PTSD is rendered, the examiner should identify the claimed stressor that serves as the basis for the diagnosis of PTSD. 

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to the Veteran's period of service.  The examiner is also requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder, if found, is caused or aggravated by (permanently worsened) by the Veteran's service-connected physical disabilities.  If the VA examiner finds that any current psychiatric disorder is aggravated (permanently worsened) by any service-connected physical disabilities, the examiner should identify, to the extent possible, the baseline level of severity of the psychiatric disorder prior to aggravation and the level of severity of the psychiatric disorder due to aggravation.  A rationale must be provided for any opinion that is rendered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current knee disorder.  All indicated tests and studies, including x-rays, should be performed and all findings should be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report.  

The examiner is requested to render the following opinions: 

(a) What are the Veteran's current knee disorders? 

(b) Is it as likely as not  (50 percent probability or greater) that any current knee disorder had its onset in service or is otherwise related to service? 

(c) If not, is it at least as likely as not that the Veteran's current knee disorder is caused and/or aggravated (permanently worsened) by his peripheral neuropathy of the lower extremities?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify, to the extent possible, the baseline level of severity of the knee disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

Detailed rationale is requested for any opinion that is rendered.

5.  After the above has been completed, the RO must review the record file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

